EXHIBIT 10.5 ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of January 26, 2010, by and among Novo Energies Corp., a Florida corporation, with headquarters located Europa Place d’Armes 750 Cote de Place d’Armes Suite 64, Montreal QC H2Y 2X8, Canada (the “Company”), Trafalgar Capital Specialized Investment Fund, FIS (the “Buyer”) and K&L Gates LLP, as escrow agent hereunder (the “Escrow Agent”). RECITALS: WHEREAS, the Company and the Buyer are a party to that certain Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of January 26, 2010, pursuant to which the Company agreed to sell Five Hundred Thousand United States Dollars (US$500,000) of secured convertible bridge debentures (the “Debentures”) to the
